Citation Nr: 1517248	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1963 to February 1966, which included a tour of duty in Korea from July 1963 to July 1964.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD with a 50 percent rating effective September 2, 2010, the day the original disability claim was received.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).
  

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2014).

The Veteran last underwent a VA examination for PTSD in May 2011.  Although the mere passage of time is insufficient to require a new VA examination, where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, VA must provide a new examination.  See Palczewski v. Nicholson, 
21 Vet. App. 174 (2007); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992).

On the June 2013 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran contends that the symptoms of PTSD "only seems to get worse."  In the January 2015 Informal Hearing Presentation (IHP),  the representative contends that the PTSD has worsened and the most recent VA examination is too remote to accurately evaluate the current severity of the PTSD.  Also, in the January 2015 IHP, the Veteran, through the representative, requests that the appeal be remanded for a current VA examination.  In light of the suggestion of worsening PTSD, a new VA examination for the PTSD is warranted to help measure any worsening since the last VA examination for the PTSD.   

In addition, on the June 2013 VA Form 9, the Veteran states that during the summer of 2012 he was hospitalized in Georgia due to an anxiety attack.  The RO did not attempt to obtain records from the hospital in Georgia.  The Board finds these records may be material to the claim, as the rating criteria for PTSD includes the frequency and severity of the symptom of anxiety.

Accordingly, the issue of a higher initial disability rating in excess of 50 percent for PTSD is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records pertaining to PTSD and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).  

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for treatment (medical) records pertaining to any private medical treatment received for PTSD, including for the hospital in Georgia referenced on the VA Form 9 dated in June 2013.  After obtaining a completed VA Form 21-4142, request the treatment (medical) records.  The Veteran may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. 
§ 3.159(e).

3.  Schedule the Veteran for appropriate VA examination to assess the current nature and severity of the PTSD.  The VA examiner should report the extent of the PTSD in accordance with VA rating criteria.  A detailed history of relevant symptoms and social and occupational impairment should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

4.  Thereafter, readjudicate the claim on the merits.  If the benefit sought remain denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.  
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. §§  3.158, 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




